Citation Nr: 0807184	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hypertension.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of frostbite of the feet.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of malaria.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for arthritis.

5.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for migraine headaches.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims.

The veteran participated in a Travel Board Hearing in January 
2008 with the undersigned Veterans Law Judge.  A transcript 
of that proceeding has been associated with the veteran's 
claims file.

With regard to the veteran's petition to reopen his claims of 
entitlement to service connection for hypertension, frostbite 
of the feet, malaria, arthritis and migraine headaches, to 
establish jurisdiction over these issues, the Board must 
first consider whether new and material evidence has been 
submitted to reopen the claims.  See 38 U.S.C.A. §§ 5108, 
7104 (West 2002 & Supp. 2007).  The Board must proceed in 
this fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  
As discussed fully under the analysis section, new and 
material evidence has not been submitted to reopen the claims 
of entitlement to service connection.

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the March 1990 RO decision that 
denied the veteran's claim of entitlement to service 
connection for residuals of frostbite of the feet is new to 
the claims file but does not relate to an unestablished fact 
necessary to substantiate the claim of whether residuals of 
frostbite of the feet were incurred or aggravated in service, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

2.  Evidence received since the February 1998 RO decision 
that declined to reopen the veteran's claim of entitlement to 
service connection for hypertension and denied direct service 
connection for residuals of malaria, arthritis and migraine 
headaches is new to the claims file but does not relate to an 
unestablished fact necessary to substantiate the claims of 
whether hypertension, residuals of malaria, arthritis and 
migraine headaches were incurred or aggravated in service, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claims.

3.  The preponderance of the evidence is against a finding 
that bronchitis is the result of a disease or injury in 
service; there was no diagnosis of bronchitis in service and 
no medical nexus statement connecting a current disability to 
a disease or injury in service.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received for the 
claims of entitlement to service connection for hypertension, 
residuals of frostbite of the feet, residuals of malaria, 
arthritis and migraine headaches; the claims are not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2007).

2.  Bronchitis was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his or her behalf.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  New and Material Evidence

The veteran contends that hypertension, residuals of 
frostbite of the feet, residuals of malaria, arthritis and 
migraine headaches first manifested during service.  The 
veteran originally brought claims of entitlement to service 
connection for hypertension and frostbite of the feet in 
January 1990.  A rating decision dated in March 1990 denied 
the veteran's claims.  The veteran submitted a notice of 
disagreement in August 1990.  The RO issued a statement of 
the case in August 1990, but the veteran did not perfect his 
appeal.  That decision is final.  See 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007).

In July 1997, the veteran initiated claims of entitlement to 
service connection for residuals of malaria, arthritis and 
migraine headaches and petitioned to reopen the claim of 
entitlement to service connection for hypertension.  A rating 
decision dated in February 1998 denied the veteran's claim.  
That decision is final.  See 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 C.F.R. § 
3.156(a) defines "new and material evidence."  "[N]ew 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  See 38 
C.F.R. 
§ 3.303(b) (2007).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension or 
arthritis becomes manifest to a degree of 10 percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).

As the previous denials of service connection for 
hypertension, arthritis and migraine headaches were premised 
on findings that there was no evidence of complaints or 
treatment of the aforementioned conditions in service, for 
evidence to be new and material in this matter, (i.e., 
relating to unestablished facts necessary to substantiate the 
claims, and raising a reasonable possibility of 
substantiating the claims), it would have to tend to show 
that the veteran's hypertension, arthritis and migraine 
headaches were incurred or aggravated by service or, in the 
case of hypertension and arthritis, manifested within one 
year of service.  

The previous denials of service connection for residuals of 
frostbite of the feet and malaria were premised on findings 
that these were acute and transitory conditions in service 
and upon separation, the veteran did not complain of either 
problem.  Additionally, there was no evidence of current 
residuals of either condition and no medical nexus.  For 
evidence to be new and material in this matter, (i.e. 
relating to unestablished facts necessary to substantiate the 
claims, and raising a reasonable possibility of 
substantiating the claims), it would have to tend to show 
that the veteran currently suffers from residuals of 
frostbite of the feet and malaria and that a medical nexus 
exists between the conditions and service.

The RO received the veteran's VA and private treatment 
records dated 2000 through 2005.  These records do not 
discuss residuals of frostbite of the feet, malaria, or 
arthritis.  These records do diagnose the veteran with 
hypertension and headaches.  This "new" evidence is not 
material, however.  The newly received evidence does not 
contain any indication of treatment for hypertension, 
arthritis and migraine headaches in service, did not diagnose 
the veteran with current residuals of frostbite of the feet 
or malaria and did not provide a medical nexus relating the 
veteran's current disabilities to service.  

The Board finds that the evidence received since the March 
1990 and February 1998 RO decisions, while relating to 
unestablished facts necessary to substantiate the claims, 
does not raise a reasonable possibility of substantiating the 
claims.  Therefore, the evidence is not material.  The appeal 
to reopen the veteran's claims for service connection for 
hypertension, residuals of frostbite of the feet, residuals 
of malaria, arthritis and migraine headaches is denied.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim of entitlement to service 
connection for bronchitis decided herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to the initial adjudication of the veteran's claim, a 
letter dated in February 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim(s).  The February 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  Since the Board has concluded that the preponderance 
of the evidence is against the claims for service connection, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
February 2005 letter also provided the veteran with notice 
compliant with Kent.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  The Board notes that the veteran 
indicated that he had received treatment at the VA Medical 
Centers in Gainesville, Ocala, Orlando and St. Petersburg, 
but he stated that he was only treated for PTSD in the early 
1990s by a private doctor in Orlando, Florida through his 
former employer, and this was due to a worker's compensation 
claim.  The treatment records from the VA Medical Center in 
St. Petersburg discuss the veteran's chronic bronchitis.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

With regard to the veteran's new and material evidence 
claims, the Board acknowledges that the veteran was not 
accorded VA medical examinations in conjunction with this 
case, but finds that no such development is warranted.  
Initially, it is noted that an examination is not required in 
the context of new and material evidence claims.  See 38 
C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 
45,628 (August 29, 2001).  

Regarding the veteran's claim of entitlement to service 
connection for bronchitis, the Board concludes an examination 
is not needed because the only evidence indicating the 
veteran "suffered an event, injury or disease in service" 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

III.  The Merits of the Claim of Entitlement to Service 
Connection for Bronchitis

The veteran alleges that he currently suffers from 
bronchitis, which is the result of disease or injury in 
service.  The Board finds that the preponderance of the 
evidence is against the veteran's claim, and it must be 
denied.

The Board notes that the evidence of record has established a 
number of diagnoses for bronchitis.  Thus, the Board concedes 
the veteran suffers from a current disability.  See Hickson, 
supra.  However, review of the veteran's service medical 
records is completely negative for any complaints of or 
treatment for bronchitis during service.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest bronchitis 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service, which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing bronchitis complaints, 
symptoms, or findings for approximately 30 years between the 
period of active duty and the medical reports dated in 2003 
is itself evidence which tends to show that bronchitis did 
not have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

Without any record of bronchitis in service, or for many 
years thereafter and with no medical nexus statement, the 
veteran's claim must be denied.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  In this case, 
for the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claim that bronchitis 
is related to service.  There is not an approximate balance 
of evidence.  


ORDER

The appeal to reopen the claim of entitlement to service 
connection for hypertension is denied.

The appeal to reopen the claim of entitlement to service 
connection for residuals of frostbite of the feet is denied.

The appeal to reopen the claim of entitlement to service 
connection for residuals of malaria is denied.

The appeal to reopen the claim of entitlement to service 
connection for arthritis is denied.

The appeal to reopen the claim of entitlement to service 
connection for migraine headaches is denied.

Entitlement to service connection for bronchitis is denied.




REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development is required 
prior to the adjudication of the veteran's claim of 
entitlement to service connection for PTSD.

If an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  "Satisfactory evidence" is 
credible evidence.  See Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such evidence may be rebutted only by clear and 
convincing evidence to the contrary.  See 38 U.S.C.A. § 
1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2007).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  Section 1154(b) serves only to relax 
the evidentiary burden to establish incurrence of a disease 
or injury in service.  Id.

The Board notes that the veteran did participate in combat 
during his time in service and is a recipient of the Combat 
Infantryman Badge (CIB).  See Department of Defense (DD) Form 
214.  The veteran also provided testimony during his Board 
hearing in January 2008, describing the stressful experiences 
he had in service.  Given the veteran's CIB and detailed lay 
testimony of his stressors, consistent with the 
circumstances, conditions or hardships of service, the 
occurrence of the two claimed stressor events is established.  
However, the veteran has not yet been provided a VA 
examination to determine whether he has a current diagnosis 
of PTSD based on these stressors.  He should be afforded an 
examination, with the claims folder for review.  See Duenas 
v. Principi, 18 Vet. App. 512, 518 (2004); Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be scheduled for a 
VA PTSD examination.  The claims file 
should be made available to the 
examiner for review of pertinent 
documents therein in connection with 
the examination, and the examination 
report should reflect that the claims 
file was reviewed.  The examiner should 
be expressly informed that the 
veteran's stressors are considered 
verified.  The examiner should diagnose 
any current psychiatric disability.  If 
a diagnosis of PTSD is made by the 
examiner, he or she should provide an 
opinion whether it is at least as 
likely as not (50 percent or greater 
likelihood) that such PTSD is due to 
the verified stressful event(s) in 
service or to some other stressor.

2.  After completion of the above and 
any additional development deemed 
necessary by the RO/AMC, the RO/AMC 
should review the expanded record and 
determine if the veteran's claim for 
entitlement to service connection for 
PTSD can be granted.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


